Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 1 of 11. PageID #: 415143



                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF OHIO
                           EASTERN DIVISION




   IN RE: NATIONAL                                        MDL NO. 2804
 PRESCRIPTION OPIATE
      LITIGATION                                    Civ. No. 1:17-md-02804-DAP

 THIS DOCUMENT RELATES                                 HON. JUDGE DAN A.
             TO:                                           POLSTER
       Track One Cases




OMNIBUS MEMORANDUM OF LAW IN SUPPORT OF JANSSEN AND JOHNSON &
           JOHNSON DEFENDANTS’ MOTIONS IN LIMINE
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 2 of 11. PageID #: 415144



           Defendants Janssen Pharmaceuticals, Inc. (“Janssen”) and Johnson & Johnson (“J&J”),

move this Court for an order excluding from trial several categories of information that are

irrelevant to the issues to be decided at trial, would grossly mischaracterize the evidence, and

would unfairly prejudice the jury against Janssen and J&J. Fed. R. Evid. 403.

           A.       Janssen MIL No. 1: The Court should preclude any reference to or
                    discussion of Noramco, Inc. and Tasmanian Alkaloids Pty. Ltd. and their
                    manufacture and sale of opioid raw materials and active pharmaceutical
                    ingredients.
           Evidence and argument referencing the manufacture and sale of opioid raw materials and

active pharmaceutical ingredients (“APIs”) by severed party Noramco, Inc. and non-party

Tasmanian Alkaloids Pty. Ltd is irrelevant, unduly prejudicial, and should be excluded.

Noramco manufactures and sells active pharmaceutical ingredients—APIs—that “are used in the

manufacture of prescription opioid drugs.” Dkt. 2399 at 3-4. Noramco ceased being a J&J

subsidiary in 2016. See J&J Second Quarter 2016 10-Q at 24. Tasmanian Alkaloids, an

Australian corporation and former subsidiary of J&J, manufactures narcotic raw material and

poppy straw that in turn are used to make APIs for opioid medications. 1 Neither Noramco nor

Tasmanian Alkaloids are parties to the forthcoming trial. The Court already severed Noramco

from the Track One trial because Plaintiffs “made a tactical decision not to pursue discovery

against Noramco,” Dkt. 2399 at 4, and have not sued Tasmanian Alkaloids. Plaintiffs

nevertheless seek to introduce evidence of Noramco and Tasmanian Alkaloids to establish

Janssen and J&J’s liability. The Court should not permit Plaintiffs to do so.

           First, Plaintiffs are judicially estopped from introducing evidence and argument of

Noramco. Plaintiffs previously represented to the Court that “Noramco is unique among the

Defendants in that it alone is not a manufacturer, distributor, or retail pharmacy seller of

prescription opioids; rather, it is a supplier to manufacturers of the active pharmaceutical

1
    Tasmanian Alkaloids, available at skcapitalpartners.com/portfolio/tasmanian-alkaloids/.



                                                           1
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 3 of 11. PageID #: 415145




ingredient used in prescription opioid drugs.” Dkt. 2158 at 3-4. Plaintiffs argued “[t]hus,

Noramco’s presence in a bellwether trial would distract from the trial’s primary focus on issues

of more general relevance to the main categories of Defendants in this MDL.” Id. at 4; see also

Dkt. 2399 at 4. Plaintiffs may not now reverse course to obtain what they believe to be a

different tactical benefit against Janssen at trial. See, e.g., Warda v. C.I.R., 15 F.3d 533, 539 (6th

Cir. 1994) (plaintiff was judicially estopped from “advanc[ing] her new theory” where she

previously had benefitted from an inconsistent theory). Similarly, as a result of Plaintiffs’

“tactical decision” not to seek discovery from Noramco and Tasmanian Alkaloids, Dkt. 2399 at

4, Janssen and J&J did not seek defensive discovery from either company. At this late juncture,

any attempt by Plaintiffs to prove their case using evidence of Noramco and Tasmanian

Alkaloids’ conduct would severely prejudice Janssen and J&J, and all such evidence should be

excluded. See Fed. R. Evid. 403.

         Second, there is a well-established “general principle of corporate law deeply ingrained in

our economic and legal systems that a parent corporation … is not liable for the acts of its

subsidiaries” unless a Plaintiff pleads and proves alter ego liability. U.S. v. Best Foods, 524 U.S.

51, 61 (1998). 2 Plaintiffs, however, have asserted no such theory to disregard corporate

separateness in their Third Amended Complaints, because no evidence exists to support it. There

is no evidence that Noramco or Tasmanian Alkaloids lacked a “separate mind, will, or

existence,” or that they were controlled by Janssen and J&J to perpetuate a fraud or illegal act.

Because Plaintiffs never pleaded or attempted to prove any basis to pierce the corporate veils,




2
  To pierce Janssen and J&J’s corporate veil and attempt to hold them liable for Noramco and Tasmanian Alkaloids’
business operations, Plaintiffs must prove that (1) J&J and Janssen’s control over Noramco and Tasmanian Alkaloid
“was so complete that [they] ha[ve] no separate mind, will, or existence of [their] own,” (2) “control over [them] by
[J&J and Janssen] was exercised in such a manner as to commit fraud or an illegal act against the person[s] seeking
to disregard the corporate entity,” and (3) “injury or unjust loss resulted to the plaintiff[s] from such control and
wrong.” Belvedere Condo. Unit Owners' Ass’n. v. R.E. Roark Cos., Inc., 67 Ohio St. 3d 274, 289 (1993).



                                                          2
 Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 4 of 11. PageID #: 415146




evidence regarding Noramco and Tasmanian Alkaloids must be excluded. See Best Foods, 524

U.S. at 61; Fed. R. Evid. 402, 403.

       Third, all evidence related to Noramco and Tasmanian Alkaloids is irrelevant to any issue

in the case, because their conduct was lawful as a matter of Ohio law, under which a supplier

cannot be held liable unless it “either participated in the design of the allegedly [harmful

product] or assembled the final, integrated product.” Roberts v. Performance Site Mgmt., Inc.,

No. 03AP-784, 2004 WL 1196140, at *5 (Oh. Ct. App. June 1, 2004); Wells v. Komatsu Am.

Int’l. Co., 162 Ohio App. 3d 827, 832 (2005) (component-part manufacturer was not liable

where it did not participate in the design or assembly of the final product). The manufacturers

that bought API from Noramco and Tasmanian Alkaloids incorporated them into

pharmaceuticals, but neither supplier had any role in that manufacturing. Their activities are

therefore non-tortious as a matter of Ohio law and should be excluded. See Fed. R. Evid. 402,

403.

       Finally, because Noramco’s and Tasmanian Alkaloids acted pursuant to a federal

statutory scheme, the raw-material sales are lawful as a matter of federal law. The Controlled

Substances Act (“CSA”) affirmatively authorized Noramco and Tasmanian Alkaloid’s sales of

raw materials and APIs to manufacturers. The DEA sets annual quotas for the production and

purchase of the raw and active ingredients for opioid medications produced by Noramco and

Tasmanian Alkaloids. See 21 C.F.R. §§ 1303.11–1303.12, 1303.21–1303.27; 21 C.F.R.

§§ 1303.21–1303.27; 21 C.F.R. § 1304.31 (2018). Accordingly, evidence about those sales

cannot support liability and should be excluded. See Fed. R. Evid. 402, 403.
       B.      Janssen MIL No. 2: The Court should exclude evidence of or reference to
               the FDA’s March 1998 and March 2000 Untitled Letters, and September
               2004 Warning Letter.

       Plaintiffs likely will attempt to introduce the FDA’s March 1998 and March 2000

Untitled Letters, and a September 2004 Warning Letter (the “FDA letters”) to suggest that


                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 5 of 11. PageID #: 415147



Janssen falsely marketed Duragesic. But these letters are informal and advisory only. The Court

should not allow Plaintiffs to confuse and mislead the jury by suggesting that the FDA found

Janssen’s marketing misleading. In any case, the letters are inadmissible hearsay.

         The FDA Letters. On March 5, 1998, the FDA’s Division of Drug Marketing,

Advertising, and Communications (“DDMAC”) sent Janssen an Untitled Letter claiming that

statements in Duragesic convention posters were false or misleading. Dkt. 2389-22. Janssen

modified the statements to address the concerns. On March 30, 2000, DDMAC sent Janssen

another Untitled Letter noting that statements in promotional materials created by sales

representatives were false or misleading. Dkt. 2389-23. Janssen did not sanction these materials

and only a limited number were disseminated in Georgia and Florida. And on September 2,

2004, DDMAC sent Janssen a Warning Letter that challenged statements in an informational

card used by sales representatives in 2003 and 2004. Dkt. 2389-24. Janssen provided extensive

support for its statements, but also retired the card.

         The FDA Letters Are Not Final Agency Action and Would Be Unfairly Prejudicial.

Introduction of the FDA letters would result in unfair prejudice to Janssen, confusion of the

issues, misleading of the jury, and delay. Fed. R. Evid. 403. They would incorrectly suggest to

the jury that the FDA concluded that Janssen had falsely marketed Duragesic—when in truth the

letters communicated no conclusions. 3 In addition, the letters merely reflected DDMAC’s

observations that there was not “substantial evidence” for the statements made, not that Janssen



3
  A “Warning Letter is informal and advisory” and “does not commit FDA to taking enforcement action.” FDA
Reg. Proc. Manual § 4.1-1-1 (Sept. 2018), https://www.fda.gov/downloads/ICECI/ComplianceManuals/Regulatory
ProceduresManual/UCM074330.pdf (accessed Sept. 23, 2019); see State ex rel. McGraw v. Johnson & Johnson,
704 S.E. 2d 677, 688 (W. Va. 2010) (same language in 2004 version). The “FDA is under no legal obligation” to
issue Warning Letters, which are not final agency actions. Id.; 21 C.F.R. § 10.65(a). Untitled Letters are even more
informal—they address issues that “do not meet the threshold for significance” for a Warning Letter. FDA Reg.
Proc. Manual § 4.2-1.



                                                         4
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 6 of 11. PageID #: 415148



made actual false or misleading statements. 4 Jurors would struggle to appreciate the difference

between false or misleading statements under DDMAC’s “substantial evidence” standard and

actual false or misleading statements. Courts have excluded similar evidence of preliminary

agency actions because their prejudicial effect outweighs their limited probative value. 5

Admitting the letters would also waste time litigating the nature of FDA correspondence.

         The FDA Letters Are Inadmissible Hearsay. The letters also are inadmissible hearsay—

they are out-of-court statements that Plaintiffs will seek to admit for their truth. Fed. R. Evid.

801(c). The letters are subject to no exception, including the public-records exception. First, the

FDA letters do not set out any “matter(s) observed while under a legal duty to report,” because

the FDA was under no legal duty to issue the letters. Second, the letters are not “factual findings

from a legally authorized investigation.” See Fed. R. Evid. 803(8). Warning and Untitled

Letters are issued prior to official enforcement actions and are not formal findings of regulatory

violations. Courts have refused to find that non-final, interim agency reports—including

Warning Letters—qualify as “factual findings.” 6 Finally, the letters are not trustworthy. Not

only are they all informal by nature, but Janssen rebutted the 2004 Warning Letter with

significant scientific evidence, and the 2000 Untitled Letter concerned materials that were not



4
  See, e.g., Dkt. 2389-22, 1998 Untitled Letter (“Promotional materials are false or misleading if they contain
representations or suggestions that a drug’s safety or effectiveness is comparable or superior to another drug when
such has not been demonstrated by substantial evidence.”).
5
  See, e.g., Johnson v. Ford Motor Co., 988 F.2d 573, 580 (5th Cir. 1993) (affirming exclusion of NHTSA
correspondence in part because “the ‘official’ nature of the inquires could have misled the jury”); Ortho-McNeil-
Janssen Pharm., Inc. v. Arkansas, 432 S.W.3d 563, 579 (Ark. 2014) (citation omitted) (admission of FDA warning
letter was unduly prejudicial because “[r]eports issued by governmental agencies” “may well carry inordinate
weight” due to “their ‘official’ nature”).
6
  See Newman ex rel. Newman v. McNeil Consumer Healthcare, No. 10 C 1541, 2013 WL 4460011, at *17 (N.D. Ill.
Mar. 29, 2013) (FDA Warning Letter was not admissible as a public record because such letters are “informal and
advisory” and not “final agency action,” and the FDA was “under no legal obligation” to issue the letter); City of
New York v. Pullman Inc., 662 F.2d 910, 915 (2d Cir. 1981) (interim recommendation by transit authority staff
member to transit authority administrator was not a factual finding under Rule 803(8) because it only encompassed
the “tentative results of an incomplete staff investigation”)



                                                          5
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 7 of 11. PageID #: 415149



distributed in Ohio or sanctioned by Janssen. See Fed. R. Evid. 803(B). 7

         C.       Janssen MIL No. 3: The Court should not permit reference to
                  unimplemented marketing.

         Plaintiffs base their case against Janssen and J&J in part on the theory that Defendants

exacerbated the opioid epidemic by promoting prescription opioids in false and misleading ways.

Per Plaintiffs’ theory, this promotion then caused prescribers to overprescribe the opioid

medications, which led to ensuing abuse of the medications and other illegal opioids, with led to

Plaintiffs alleged harms. This theory is thus premised on Janssen and J&J marketing that

actually occurred—any marketing that Janssen or J&J considered but never executed could not

have caused Plaintiffs’ alleged harm and is irrelevant to Plaintiffs’ claims. Fed. R. Evid. 403.

         Plaintiffs point to marketing proposals that were never implemented and then assert

without basis that the Manufacturer Defendants “wanted” to implement them. 8 But Defendants’

alleged “wants” are irrelevant: all that matters is whether Defendants’ actions caused harm.

Thus, all such discussion of marketing J&J and Janssen considered but never implemented

should be excluded from the jury’s consideration.

         D.       Janssen MIL No. 4: The Court should exclude evidence of Tylenol with
                  codeine or tramadol-based Janssen medicines Ultram, Ultram ER, and
                  Ultracet that are not at issue in this case.

         Plaintiffs have structured their case against Janssen and J&J around three prescription

opioid medicines that the DEA classifies as Schedule II drugs: Duragesic, Nucynta, and Nucynta


7
  There is some authority finding that Warning Letters qualified for the public-records hearsay exception. See In Re:
Bard IVC Filters Prods. Liab. Litig., 2018 WL 1109554, at *4 (D. Ariz. Mar. 1, 2018); Sadler v. Advanced Bionics,
Inc., No. 3:11-CV-00450-H, 2013 WL 1311148, at *1-2 (W.D. Ky. Mar. 26, 2013). But these cases do not consider
the informal and advisory nature of such letters, nor do they appear to concern letters that showed indicia of
untrustworthiness, like the letters here.
8
  See, e.g., Ex. 1, SUMMIT_002054174-4209, Portnoy Decl. ¶ 46; Dkt. # 2000-8/1999-8, Kessler Rep. ¶ 286; Dkt.
#2182, at 9; see also Ex. 2, Kuntz Tr. 85:17-93:4 (J&J product and new business development director Ron Kuntz
describing internal discussions about co-promotion and concluding that “it never happened”); Dkt. #2182, at 9 (“the
Manufacturer Defendants wanted to be able to spin a positive story about the use of opioids in the face of abuse”)
(emphasis added).



                                                         6
    Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 8 of 11. PageID #: 415150



ER. Evidence mentioning or discussing different Schedule III or IV Janssen medicines with the

active ingredients Tylenol with codeine or tramadol (Ultram, Ultram ER, and Ultracet) should be

excluded. The Special Master has already recognized the irrelevance of these by denying

discovery into any opioid product that is not a Schedule II substance because “low-potency

products that were launched decades before there was any “opioid crisis . . . are at best barely

relevant to plaintiffs’ claims.” Dkt. 693 at 3. The Court should do the same here.

           Moreover, medicines containing tramadol are not mentioned once in Plaintiffs complaints

and were not even federally scheduled during the vast majority of the time period relevant to this

litigation. When they finally were scheduled in 2014, they were classified as Schedule IV

medications, which have a “low potential for abuse relative to the drugs or other substances in

schedule III,” which in tum have a “potential for abuse less than the drugs or other substances in

schedules I and II.” 21 U.S.C. § 812(b)(3)-(4) (2018).

           Such evidence would add nothing to Plaintiffs’ case and represent a waste of the Court’s

and the litigants’ time. See Fed. R. Evid. 403. If the Court were to admit evidence and argument

about Tylenol with codeine, Ultram, Ultram ER, and Ultracet, Janssen and J&J would need to

present rebuttal evidence. The Court should not waste time on extraneous matters. See Fed. R.

Evid. 403; Glaros v. HH Robertson Co., 797 F.2d 1564, 1572-73 (Fed. Cir. 1986).

           E.       Janssen MIL No. 5: The Court should exclude references to and discussion
                    of plaintiffs’ case against J&J and Janssen in Oklahoma State Court
           Finally, the Court should exclude any references Plaintiffs might make to the Oklahoma

litigation brought by separate plaintiffs against Janssen and J&J. 9 Any references to or

discussion of that litigation, including but not limited to the Oklahoma plaintiffs’ allegations,

legal claims, the fact and merits of the judgment, the amount of judgment, or issues related to


9
    State ex rel. Hunter v. Purdue Pharma, L.P., No. CJ-2017-816 (Okla. Dist. Ct.).



                                                           7
 Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 9 of 11. PageID #: 415151




appeal are not relevant to the matters before the Court in the Track One jurisdictions. Plaintiffs’

attempted use of such information through cherry-picking elements most useful to their case here

would solely serve to prejudice jurors against Janssen and J&J and must be excluded under Fed.

R. Evid. 403. To the extent Plaintiffs seek to cross-examine any witness with the use of a

transcript from that litigation, the Court should likewise limit counsel’s reference to “testimony

the witness previously gave” without specifying the case.

       F.      Stipulated Janssen MIL No. 6: Reference to or discussion of alleged “other
               wrongs” involving Janssen and/or J&J that are unrelated to this case.

       Plaintiffs and Janssen have agreed that Plaintiffs will not attempt to introduce any

reference to or discussion of alleged “other wrongs” involving Janssen and/or J&J that are

unrelated to this litigation, including but not limited to discussion of talcum powder,

antipsychotic drugs, pelvic mesh, or any of Janssen or J&J’s numerous other non-opioid

products. In reliance on such agreement, Janssen & J&J have not included the issue in this brief,

but request that the Court enter an order memorializing the parties’ stipulation.




                                                 8
Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 10 of 11. PageID #: 415152



Dated:   September 25, 2019               Respectfully Submitted,


                                           /s/ Charles C. Lifland
                                          Charles C. Lifland
                                          Sabrina H. Strong
                                          O’MELVENY & MYERS LLP
                                          400 S. Hope Street
                                          Los Angeles, CA 90071
                                          Tel: (213) 430-6000
                                          clifland@omm.com
                                          sstrong@omm.com

                                          Daniel M. Petrocelli
                                          Amy R. Lucas
                                          O’MELVENY & MYERS LLP
                                          1999 Avenue of the Stars, 8th Floor
                                          Los Angeles, CA 90067-6035
                                          Tel: (310) 553-6700
                                          dpetrocelli@omm.com
                                          alucas@omm.com

                                          Counsel for Janssen Pharmaceuticals, Inc.,
                                          Johnson & Johnson, Janssen Pharmaceutica,
                                          Inc. n/k/a Janssen Pharmaceuticals, Inc., and
                                          Ortho-McNeil-Janssen Pharmaceuticals, Inc.
                                          n/k/a Janssen Pharmaceuticals, Inc.




                                      9
Case: 1:17-md-02804-DAP Doc #: 2634 Filed: 09/25/19 11 of 11. PageID #: 415153



                                 CERTIFICATE OF SERVICE

         I, Charles C. Lifland, hereby certify that the foregoing document was served on

September 25, 2019 via electronic transfer to all counsel of record, consistent with the Court’s

order.

         .

                                                     /s/ Charles C. Lifland__
                                                     Charles C. Lifland




                                                10
